Status of the Application
This Office action is in response to the Amendment and Remarks filed 4 August 2022.
The rejection of claims 1-11 and 16-18 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is withdrawn in view of Applicant’s amendment to claim 1.
Specification
The Specification remains objected to because it fails to comply with 37 C.F.R. 1.809(d) which requires information about any deposit of Biological Material be included in the Specification.
	It is argued that Applicant is in the process of submitting a deposit of the grape plant ‘Compassion’ under the terms of the Budapest Treaty and Applicant will amend the specification to include the missing deposit information one the deposit has been completed (page 5, 3rd paragraph of the Remarks).
	The specification fails to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  In particular there is no mention in the Specification of a “No. XXX”.
	For each deposit made pursuant to 37 C.F.R. 1.809(d), the specification shall contain:
	(1) The accession number for the deposit;
	(2) The date of the deposit;
	(3) A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
	(4) The name and address of the depository.
	On page 11, 2nd sentence of the Specification, Applicant refers to a deposit of a “plant” or “parts, modified versions, or progeny thereof”, but nowhere is the Specification clear as to what will be deposited or under what conditions the deposit will be made nor is there any assurance of public availability of such a deposit as addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the plant.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public. 
	(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
	(iv)     a test of the viability of the biological material at the time of deposit (see 37 CFR § 1.807); and,
	(v)	the deposit will be replaced if it should ever become inviable.
	In the Remarks, page 5, Applicant states that the independent claims will be amended to replace the placeholders with the missing deposit information once the deposit has been completed. Applicant’s response does not provide assurance of public availability of such a deposit upon granting of a patent. The Examiner has provided guidance above on what would constitute a proper assurance. Consequently, the rejection is maintained for the reasons of record.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claims 1, 12 and 19 the phrase “deposited under No. XXX” renders the claims indefinite because it fails to set forth the metes and bounds of the claimed invention. The phrase does not set forth what depository the deposit was/will be made at or the deposit number thereof. Those claims dependent therefrom are also indefinite because they do not obviate the indefiniteness of the claim they depend from.
	Applicant argues that he is in the process of depositing the required plant material to a Budapest Depository and will supply the missing information as soon as it is available (page 6 of the Remarks). Applicant’s argument is not found persuasive because it is unclear what will be deposited and what depository and under what specific conditions a deposit will be made.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663